DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Jung for a “door lock apparatus” filed May 7, 2020 has been examined.  
This application claims foreign priority based on the application 10-2019-0052912 filed May 7, 2019 in Korea.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
 
Claims 1-14 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (Pub. No. US2009/0211320).
Referring to Claim 1, Wu discloses a door lock apparatus (10) which is mounted in a door and moves a deadbolt to a locked position or a released position as a motor is driven (page 1 paragraph 0003; see Figures 1 to 6E), the door lock apparatus (10) comprising: 
a main gear (24) rotated by the motor (27) (i.e. a clutch gear 24 disposed between the rotation member 22 and the drive member 23, a movable plate 25 contacted against the drive member23, at least one elastic member 26 pivotally disposed on the base 11, a motor 27 able to drive the clutch gear 24, a worm gear 28 disposed on the motor 27 and a double-layer gear 29) (page 1 paragraph 0010; see Figures 1 to 3); 
a damping clutch part (23) engaged and rotated by rotation of the main gear (24) (i.e. a drive member 23 coupled to the rotation member 22, a clutch gear 24 disposed between the rotation member 22 and the drive member 23, a movable plate 25 contacted against the drive member 23) (page 1 paragraph 0010; see Figures 1 to 3); 
a shaft (32) which is engaged and rotated by rotation of the damping clutch part (23) and moves the deadbolt as the shaft (32) is rotated (page 1 paragraph 0010; see Figures 1 to 3); and 
a knob (31) which is manually operable by a user and is connected to the shaft (32) (i.e. the manual control member 30 has a knob 31 and a spindle 32 coupled to the knob 31, the spindle 32 penetrates the base 11 of the casing 10 and one end of the spindle is coupled to the rotation member 22 of the electric control mechanism 20 and preferably inserted into the central axis hole 223 of the rotation member 22. The battery set 40 is disposed within the accommodating space 12 of the casing 10 and electrically connected to the circuit board 21) (page 2 paragraph 0011; see Figures 1 to 3), 
wherein an emergency rotation operation of the shaft (32) is enabled by disengaging the main gear (24) and the damping clutch part (23) through the knob (31) (i.e. in manual operation (i.e. an emergency rotation operation of the shaft), the drive member 23 has a surface 23a facing the clutch gear 24, at least one connecting block 231 formed on the surface 23a, at least one protrusion 232 and a hollow cylinder 233 which protrude from the surface 23a. As shown in FIG. 1 and FIG. 3, the connecting block 231 of the drive member 23 is inserted into the engaging hole 224 of the rotation member 22 that allows the drive member 23 to be coupled to the rotation member 22 stably in this embodiment and preferably formed on the hollow cylinder 233. The clutch gear 24 has a first surface 24a facing the rotation member 22, a second surface 24b facing the drive member 23, at least one pushing block 241 protruding on the second surface 24b and an insertion hole 242 in communication with the first surface 24a and the second surface 24b. In this embodiment, the hollow cylinder 233 of the drive member 23 inserts into the insertion hole 242 and the pushing block 241 corresponds to the protrusion 232 of the drive member 23, wherein the pushing block 241 is capable of moving the protrusion 232) (page 1 paragraph 0010; see Figures 1 to 3).
 
Referring to Claim 5, Wu discloses the door lock apparatus of claim 1, further comprising an elastic member (26) which elastically supports the damping clutch part (23) toward the main gear (24) (i.e. a movable plate 25 contacted against the drive member 23, at least one elastic member 26 pivotally disposed on the base 11, a motor 27 able to drive the clutch gear 24) (page 1 paragraph 0010; see Figures 1 to 3).

Referring to Claim 6, Wu discloses the door lock apparatus of claim 1, wherein the shaft (32) includes a clutch engaging portion (not shown) protruding in a radial direction and the damping clutch part (23) includes a flow groove which is formed in a shape of a circular arc of a predetermined angle and in which the clutch engaging portion is positioned (page 1 paragraphs 0010-0011; see Figures 1 to 3).

Referring to Claim 7, Wu discloses the door lock apparatus of claim 6, wherein when the user rotates the knob (31), the clutch engaging portion is rotated about a central axis of the shaft (32) within the flow groove (pages 1 and 2 paragraph 0011; see Figures 1 to 3).

Referring to Claim 8, Wu discloses the door lock apparatus of claim 1, wherein the shaft (32) and the knob (31) are elastically supported at an interval of 90 degrees in a rotation process (page 1 paragraphs 0010-0011; see Figures 1 to 3).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Pub. No. US2009/0211320) as applied to claim 1, in view of Mainini (Pub. No. US 2003/0167693).

Referring to Claim 2, Wu discloses the door lock apparatus of claim 1, however, Wu did not explicitly disclose wherein when the user presses the knob along is an axial direction of the shaft, the shaft is moved along the axial direction and the damping clutch part is disengaged from the main gear.
In the same field of endeavor of an electronic lock system, Mainini teaches that when the user presses the knob along is an axial direction of the shaft, the shaft is moved along the axial direction and the damping clutch part is disengaged from the main gear (i.e. the automatic door system 10 includes a number of safety features. These include manual overrides for both the door lock mechanism 416 and the door actuator mechanism 418. A release disengages the locking pin 208 from the lock driver 214 and allows the locking pin 208 to be retracted to an unlocked position. This provides for access through the door 100 incorporating the automatic door system 10 in the event of an emergency situation, system malfunction or power loss. Similarly, the door actuator mechanism 400 can be disengaged to allow the door 100 to operate in a conventional manual mode) (page 3 paragraph 0028; see Figures 2 to 4) in order to avoid lock out when the electronic lock is inoperable.  
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the manual overrides for both door lock mechanism and the door actuator mechanism to release disengages the locking pin from the lock driver taught by Mainini in the electro-mechanical lock structure with the knob that operable in the manual mode when the electronic motor is not operable of Wu because having the manual overrides for both door lock mechanism and the door actuator mechanism to release disengages the locking pin from the lock driver would provide the electronic will still operable in case of emergency situation, system malfunction or power loss.

Referring to Claim 9, Wu discloses a door lock apparatus which is mounted in a door and moves a deadbolt to a locked position or a released position as a motor is driven, to the extent as claimed with respect to claim 1 above, however, Wu did not explicitly disclose wherein when the motor is continuously operated in a state in which rotation of the shaft is restricted, the main gear is disengaged from the damping clutch part and is independently rotated.
In the same field of endeavor of an electronic lock system, Mainini teaches that wherein when the motor is continuously operated in a state in which rotation of the shaft is restricted, the main gear is disengaged from the damping clutch part and is independently rotated (i.e. the automatic door system 10 includes a number of safety features. These include manual overrides for both the door lock mechanism 416 and the door actuator mechanism 418. A release disengages the locking pin 208 from the lock driver 214 and allows the locking pin 208 to be retracted to an unlocked position. This provides for access through the door 100 incorporating the automatic door system 10 in the event of an emergency situation, system malfunction or power loss. Similarly, the door actuator mechanism 400 can be disengaged to allow the door 100 to operate in a conventional manual mode) (page 3 paragraph 0028; see Figures 2 to 4) in order to avoid lock out when the electronic lock is inoperable.  
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the manual overrides for both door lock mechanism and the door actuator mechanism to release disengages the locking pin from the lock driver when the motor is continuously operated in a state in which rotation of the shaft is restricted taught by Mainini in the electro-mechanical lock structure with the knob that operable in the manual mode when the electronic motor is not operable of Wu because having the manual overrides for both door lock mechanism and the door actuator mechanism to release disengages the locking pin from the lock driver would provide the electronic will still operable in case of emergency situation, system malfunction or power loss.

 Referring to claims 11-14, Wu in view of Mainini disclose the door lock apparatus of claim 9, although different in scope from the claims 5-8, the claims 11-14 contains similar limitations in that the claims 5-8 already addressed above therefore claims 11-14 are also rejected for the same obvious reasons given with respect to claims 5-8, respectively.

Allowable Subject Matter
  
Claims 3, 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim 3, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the shaft includes a stepped portion that engages the damping clutch part along the axial direction of the shaft and the damping clutch part is capable of being lifted to an opposite side of the main gear by the stepped portion.

Referring to claims 4 and 10, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the main gear includes a plurality of restricting grooves spaced apart at a predetermined angle from each other along a circumferential direction, the damping clutch unit includes a plurality of restricting projections each of which is insertable into each corresponding constraining groove, and the damping clutch part is disengaged from the main gear as the plurality of restricting projections are dislodged from the plurality of restricting grooves.   

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684